Citation Nr: 1117231	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  00-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed residuals of a retained flexible tip of a guide wire in the perinephric fatty tissue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from March 10, 1972, to March 30, 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2000 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2002 decision, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a retained flexible tip of a guide wire in the perinephric fatty tissue.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2003 Memorandum Decision, the Court vacated the Board's February 2001 decision, and remanded this case to the Board for readjudication.  This claim was again before the Board in September 2005, at which time the Board remanded it for additional development, which has since been completed.  

The Veteran testified in June 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript is of record.  The Board requested a medical opinion from a urologist or nephorologist with the Veterans Health Administration, which was provided in February 2011.  Although the Board regrets the need to further delay resolution of the Veteran's claim, further development is needed before the appeal can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010)) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The law particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).

The Veteran underwent a VA examination in May 2006.  The examination report cites May 2001VA urology treatment notes from the VA Medical Center (VAMC) in Phoenix, Arizona.  While some treatment records from the Phoenix VAMC have been obtained, they are from the period around the Veteran's August 1998 surgeries, per the April 2006 request from the RO.  It is noted that, although the surgeries were performed at a VA facility in New Mexico, the RO had been informed by the Albuquerque VAMC that the records were in Phoenix.  Additional records from the Phoenix VAMC from approximately March 2003 through April 2004 have been associated with the claims file through the Veteran's file obtained from the Social Security Administration.  Unfortunately, the Veteran's complete records from the Phoenix VAMC have not been obtained, and the May 2006 VA examination report shows that there are missing records that are relevant.  Therefore, the Board finds that they must be obtained in order to decide the claim on its merits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's VA treatment records from January 1, 1999, through the present from the Phoenix VA Health Care System.  Attempts to obtain these records should be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.

2.  Thereafter, the RO should readjudicate the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a retained flexible tip of a guide wire in the perinephric fatty tissue.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

